Title: To Alexander Hamilton from Jeremiah Olney, 18 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, August 18, 1792. “The Sloop Bacon, Arnold Rhodes Master, Entered here from Washington in North Carolina, on the Eleventh Instant, having on board Seven Puncheons of foreign Spirits, unaccompanied with any other Certificates than a general One.… As in this Transaction, there is a deviation from Law, tho’ there appears no design to defraud the Revenue, yet I have thought proper to take the Rum into possession, and shall wait your directions how to proceed.”
